Citation Nr: 1633325	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  14-06 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran presented testimony before a Decision Review Officer (DRO) at the Columbia RO in December 2013.  A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records plus other duplicative or irrelevant documents.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for an examination and comprehensive opinion.  The Veteran filed her claim of entitlement to service connection in December 2010, contending her low back disorder began during her military service and has been ongoing since then.  Additionally, several lay statements support her assertions, noting that she had back symptoms in from 1980 through 1984.  

VA provided an examination in January 2012.  The Veteran reported having low back pain that radiated into her bilateral lower extremities with paresthesias to the posterior aspect of the bilateral lower extremities since service.  The examiner reviewed a June 2011 MRI of the lumbar spine, which showed a small disk protrusion minimally compressing the anterior surface of the thecal sac at the L5-S1 level.  The MRI showed no other abnormalities of the lumbar spine.  After conducting the examination, the examiner noted that the very small disk protrusion at the L5-S1 did not explain the severe symptoms the Veteran was reporting, including right lower extremity numbness, decreased lumbar spine range of motion, and decreased bilateral lower extremity strength.  The examiner indicated that she didn't believe that the one episode of muscular back pain caused the current lumbar spine issues.  As such, the Veteran's present back symptoms were less likely than not related to military service.  

The Board finds the January 2012 VA examination to be inadequate.  The opinion provided does not account for the Veteran's lay statements that describe the onset of low back symptoms as occurring during her military service.  Further, the examiner seemed to consider the Veteran's in-service complaints to be acute.  However, the Veteran's service treatment records document the Veteran complaining of low back pain on numerous occasions from as early as January 1980 until her discharge in August 1980.  A June 1980 treatment report documents the Veteran reporting having back pain for the previous nine months.  As the examiner does not appear to have considered the full extent of back symptoms documented during the Veteran's service or the Veteran's statements dating her back symptoms back to her service, the examination is inadequate. 

In opposition to the January 2012 VA opinion, of record is a May and November 2013 favorable nexus opinion from the Veteran's private chiropractor.  Citing to a review of the Veteran's service treatment records, the chiropractor opined that the Veteran's in-service episode of muscular lower back pain was most likely the cause of her current lumbar spine issues.  The chiropractor also noted that the Veteran had a small disc protrusion that was likely related to her military service.  This opinion is also inadequate as it does not provide any supporting explanation whatsoever.  See Nieves-Rodriguez, 22 Vet. App. at 301 (noting that a medical examination report or opinion must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).

As the two opinions of record are both inadequate for adjudication purposes, the Board finds that remand is necessary to obtain a medical opinion that adequately addresses the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment since 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed back disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed low back disorder had its onset in, or is otherwise caused by, active military service.  The examiner must specifically address the following:  1) November 2013 opinion from R.M. the Veteran's chiropractor, who opined that the Veteran's lower back pain and small disc protrusion are most likely related to her military service; 2) service treatment records from between January 1980 and August 1980 that document low back symptoms; and 3) the Veteran's lay statements describing the presence of back pain and other symptoms since her military service.

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include consideration of whether additional examinations shall be ordered, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

